Citation Nr: 0030039	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for essential hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
October 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that determination, the RO denied service 
connection for essential hypertension.  

In a VA Form-9 received in June 1999, the veteran indicated 
that he wished to be represented by the American Legion.  At 
the time of the request, the veteran was represented by 
Disabled American Veterans (DAV).  In an Appointment of 
Veterans Service Organization as Claimant's Representative 
Form dated in July 1999, the veteran reappointed DAV as his 
legal representative.  Thus, DAV is recognized as the 
veteran's representative.  

In a January 1999 rating action, the RO denied a claim for 
service connection for a right knee disability and denied an 
application to reopen a claim for service connection for a 
left knee disability based on the fact that the veteran had 
not submitted new and material evidence.  In February 1999, 
the RO notified the veteran of its determination.  The Board 
notes that the veteran has not disagreed with the January 
1999 rating action.  As such, this matter is not before the 
Board for appellate consideration.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Certain diseases, 
including essential hypertension, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113,1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

During service between 1981 and 1986, a significant number of 
elevated blood pressure readings were obtained.  However, in 
1987 the veteran's blood pressure readings were normal.  The 
service discharge examination is not of record.  

As regards to post service clinical records, on VA 
examination in May 1989 the veteran's blood pressure was 
120/95.  In 1996 and 1997 he was on medication for control of 
his blood pressure.  On VA examination in October 1997, the 
diagnosis was hypertension, under treatment.  

Effective October 30, 2000, the statutory requirement that a 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist has been repealed.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub.L.No. 106-398, 
§ 1611 (2000) (to be codified to 38 U.S.C.A. § 5107(a)).  In 
light of the foregoing, this claim must be remanded for 
further development, to include obtaining the service 
discharge examination and a medical opinion as to the 
existence of a nexus between the veteran's current essential 
hypertension and service.  

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should obtain a copy of the 
veteran's service discharge examination 
for association with the claims folder.  

2.  The RO should arrange for the veteran 
to undergo a cardiovascular examination 
to determine the nature, extent, and 
etiology of the veteran's current 
essential hypertension.  The entire 
claims folder, to include a complete copy 
of this REMAND must be available to and 
be reviewed by the examiner.  All 
clinical findings should be reported in 
detail.  The physician should express an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
essential hypertension developed during 
service or is related to service.  

3.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this Remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

4.  After the completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable time to reply thereto.  

The purpose of this REMAND is to procure clarifying data.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



